                  Case 18-17662-LMI   Doc 121   Filed 02/11/20   Page 1 of 2

                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                                                            CASE NO.: 18-17662-BKC-LMI
                                                          PROCEEDING UNDER CHAPTER 13

IN RE:

DIANE DIXON

_____________________________/
DEBTOR

                 NOTICE CONTINUING TRUSTEE'S MOTION TO DISMISS

   YOU ARE HEREBY NOTIFIED that the Trustee's Motion to Dismiss Chapter 13 Case has been
continued to March 03, 2020 at 9:00 AM at UNITED STATES BANKRUPTCY COURT, C. CLYDE
ATKINS UNITED STATES COURTHOUSE, 301 NORTH MIAMI AVENUE, COURTROOM 8,
MIAMI, FL 33128.

  I HEREBY CERTIFY that a true and correct copy of the foregoing Notice Continuing Trustee's
Motion to Dismiss was mailed to those parties listed on this 11th day of February, 2020.



                                                  /s/ Nancy K. Neidich
                                                 _____________________________________
                                                  NANCY K. NEIDICH, ESQUIRE
                                                  STANDING CHAPTER 13 TRUSTEE
                                                  P.O. BOX 279806
                                                  MIRAMAR, FL 33027-9806
                 Case 18-17662-LMI   Doc 121   Filed 02/11/20   Page 2 of 2
                                                  NOTICE CONTINUING TRUSTEE'S MOTION TO DISMISS
                                                                       CASE NO.: 18-17662-BKC-LMI

                                     SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
DIANE DIXON
17926 N W 40 TH COURT
OPA LOCKA, FL 33055

ATTORNEY FOR DEBTOR
MARIA ALVAREZ, ESQUIRE
4343 W. FLAGLER ST., STE 100
MIAMI, FL 33134

MARIA ALVAREZ, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
